Citation Nr: 1760448	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO.  13-05 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a bilateral skin disability of the feet.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thaddaeus J. Cox, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to June 1970.
This matter comes before the Board of Veterans' Appeals (Board) from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), in New Orleans, Louisiana.

The Board remanded this matter in December 2016 for a Board Hearing.

The Veteran testified before the undersigned Veterans Law Judge in a July 2017 Board Hearing at the RO.  A copy of the transcript is of record.


REMAND

VA's duty to assist requires VA to provide a medical examination or obtain a medical opinion where it is necessary to make a decision on the claim.  38 U.S.C. § 5103A(d) (2012); 38 C.F.R. § 3.159(c)(4) (2017); Robinette v. Brown, 8 Vet. App. 69 (1995).  The Board finds that sufficient evidence is of record to invoke VA's duty to provide an examination to determine the onset and etiology of the diagnosed bilateral foot fungus.

The Veteran claimed that foot fungus began during active service, and has continued since service, to the present.  The Veteran's spouse claimed the foot fungus has been present since she met him in the 1980s.  The Board finds that lay evidence is sufficient to at least trigger the duty to provide the Veteran a VA examination.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Additionally, the Board finds that additional record requests are also necessary on remand.  Although the Veteran's complete medical and dental records were requested, a request for active duty inpatient clinical records only included a two month time-frame, which was two months after the Veteran's service in Vietnam.  Therefore, a request for active duty inpatient clinical records, for the time that the Veteran was in Vietnam, is necessary to assist the Veteran substantiate the claim.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159(c) (2017).

Accordingly, the case is REMANDED for the following action:
1.  Request the Veteran's active duty inpatient clinical records from February 1969 to February 1970.  Make as many requests as necessary to obtain the records.  If it is determined that the records do not exist or that further attempts to obtain the records would be futile, a formal finding should be entered into the record and the Veteran should be notified and provided the opportunity to obtain and submit the evidence.

2.  Schedule the Veteran for a VA examination with a medical doctor who has not previously examined him.  Provide sufficient notification to the Veteran of the scheduled examination.  The examiner must review the claims file and should note that review in the report.  The examiner should consider the Veteran's and spouse's lay statements with regard to onset and continuity of symptomatology of the foot fungus.  The examiner should also provide a rationale for the conclusions reached.  The examiner should provide the following information:

(a)  Diagnose any skin disabilities of the feet, and specify the nature of the disability.

(b)  Provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that a bilateral foot disability of the skin, to include bilateral foot fungus, was caused by or is related to service, to include conditions during service in Vietnam.  If the examiner opines that there is a more likely cause, then the examiner should provide an opinion as to why another etiology was more likely the cause.

3.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C. § 5109B, 7112 (2012).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

